[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM REGARDING REQUEST FOR ADDITIONAL PENDENTE LITE ORDERS
The Court briefly heard this matter on May 1, 1996 and June 27, 1996. The Court issued orders on May 1, 1996 and June 27, 1996. On June 27, 1996 counsel were invited to submit letters if there were outstanding requests for CT Page 10136 additional pendente lite orders. Letters were submitted by both counsel. No further action was taken at that time, and counsel have renewed their request that the Court issue orders based on the May and June 27, 1996 proceedings.
The Court declines to enter further orders as the temporary nature of the Court's orders have inevitably been superseded by intervening factual developments.
The Defendant's claims as to Plaintiff's distribution of severance benefits should appropriately be considered in the final financial orders. The Court will not enter further pendente lite orders based on very limited testimony and argument presented in May or June.
There is no reason why the undersigned need be further involved in this case.
Robert F. McWeeny, J.